On Application for Second Rehearing.
LAND, J.
Under the rules of this court, “only one rehearing will be granted, unless matters are decided on the rehearing which had not been previously considered, and reservation is made by the court for another application.” As a judgment on rehearing becomes final as soon as rendered, it follows that such reservation must be made in the decree on rehearing. This court has no jurisdiction to reopen its final judgments.
Motion dismissed.
See dissenting opinion of PROVOSTY, J., 54 South. 335.